United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
RESERVES, Fort McCoy, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-7
Issued: April 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2011 appellant filed a timely appeal from a September 9, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained a ratable hearing loss entitling him to a schedule award; and (2) whether OWCP
properly exercised its discretion in denying hearing aids.
FACTUAL HISTORY
On October 21, 2009 appellant, then a 59-year-old heavy mobile equipment repairer
leader, filed an occupational disease claim (Form CA-2) alleging that he developed hearing loss
1

5 U.S.C. § 8101 et seq.

as a result of employment-related noise exposure. He noted that he was exposed to noise from
body repair hammering, work truck engines, fire trucks, jackhammers, compressors, generators
and working on vehicles inside the shop. Appellant first became aware of his condition and of
its relationship to his employment on February 26, 2009.
By letter dated November 2, 2009, OWCP requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding his employment history. He was asked to identify when he related his
hearing loss to conditions of employment and identify all nonoccupational exposure to noise.
OWCP also requested that appellant provide medical documentation pertaining to any prior
treatment he received for ear or hearing problems. It requested that the employing establishment
provide noise survey reports for each site where appellant worked, the sources and period of
noise exposure for each location and whether he wore ear protection.
In a December 1, 2009 statement, Steven Johnson, appellant’s supervisor, stated that
appellant was exposed to employment-related noise over the years from heavy mobile equipment
in the shop area. He noted that appellant was exposed to this noise four times a week for 10
hours a day.
In a February 26, 2009 audiology report, Dr. J.W. Louing, a treating physician, reported
that appellant was exposed to noise from prior military service, firearms, power tools and heavy
machinery. He noted that appellant wore hearing protection and had a history of ringing in his
ears.
OWCP referred appellant to Dr. Larry P. Conrad, a Board-certified otolaryngologist, for a
second opinion evaluation on January 13, 2010. It prepared a statement of accepted facts
addressing appellant’s federal work duties as a heavy mobile equipment repairer and the types of
employment-related noise he was exposed to. An audiogram was completed on January 13,
2010 which revealed the following decibel losses at 500, 1,000, 2,000 and 3,000 Hertz (Hz): 0,
5, 5 and 25 for the right ear and 5, 5, 5 and 20 for the left ear. Dr. Conrad diagnosed high
frequency sensorineural hearing loss. He opined that the hearing loss was due to appellant’s
workplace noise exposure. Dr. Conrad concluded that, in accordance with the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides), appellant had zero percent monaural hearing loss in the left and right ear and zero
percent binaural hearing loss. He stated that appellant had reached maximum medical
improvement and did not recommend hearing aids.
On January 28, 2010 an OWCP medical adviser reviewed Dr. Conrad’s January 13, 2010
otologic examination report and agreed that appellant’s bilateral high frequency sensorineural
hearing loss was due to occupational noise exposure. He applied the audiometric data to
OWCP’s standard for evaluating hearing loss and determined that appellant had a zero percent
monaural hearing loss in the left ear and a zero percent monaural hearing loss in the right ear.
OWCP’s medical adviser concluded that appellant had no ratable hearing loss and opined that
hearing aids should not be authorized.
By decision dated February 10, 2010, OWCP accepted appellant’s claim for bilateral
hearing loss.

2

On August 30, 2011 appellant filed a claim for compensation (Form CA-7) for a schedule
2

award.

By decision dated September 9, 2011, OWCP denied appellant’s schedule award claim
finding that his hearing loss was not severe enough to be considered ratable. It further found that
he would not benefit from hearing aids.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 decibels is deducted because, as the
A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.6
ANALYSIS -- ISSUE 1
Appellant filed a claim for bilateral hearing loss and was referred to Dr. Conrad for a
second opinion examination. After reviewing the statement of accepted facts and medical file,
conducting a thorough physical evaluation and obtaining an audiogram on January 13, 2010,
Dr. Conrad diagnosed bilateral high frequency sensorineural hearing loss due to occupational
noise exposure. OWCP’s medical adviser concurred with this finding and further concluded that
2

Appellant noted that he stopped work on October 26, 2010, the date of his retirement.

3

5 U.S.C. §§ 8101-8193.

4

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

5

See A.M.A., Guides 250.

6

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

appellant had no ratable hearing loss to warrant a schedule award or hearing aids. OWCP
accepted appellant’s occupational disease claim for bilateral hearing loss. By decision dated
September 9, 2011, it denied appellant’s schedule award claim and authorization for hearing
aids.
The Board finds that OWCP properly denied appellant’s schedule award claim.
According to the audiometry obtained on January 13, 2010, appellant’s hearing thresholds were
0, 5, 5 and 25 on the right and 5, 5, 5 and 20 on the left. These total 35 and 35 decibels,
respectively, for averages of 8.75 and 8.75 decibels. Because these averages are below the fence
of 25 decibels, appellant is deemed to have no impairment in his ability to hear everyday sounds
under everyday listening conditions.7 This does not mean that he has no hearing loss. It means
that the extent or degree of loss is not sufficient to show a practical impairment in hearing
according to the A.M.A., Guides. The A.M.A., Guides set a threshold for impairment and
appellant’s occupational hearing loss did not cross that threshold. Thus, OWCP’s medical
adviser applied the proper standards to the January 13, 2010 audiogram. Appellant’s hearing
loss was not ratable. For this reason, the Board finds that OWCP properly denied a schedule
award for appellant’s nonratable hearing loss.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduces the degree or the period of any disability or aid in lessening the amount of
any monthly compensation.8 OWCP must therefore exercise discretion in determining whether
the particular service, appliance or supply is likely to affect the purposes specified in FECA.9
Following medical evaluation of a claim, if the hearing loss is determined to be nonratable for
schedule award purposes, other benefits such as hearing aids may still be payable if any
employment-related hearing loss exists.10
ANALYSIS -- ISSUE 2
The Board finds that the medical evidence of record supports that appellant is not entitled
to hearing aids. There is no medical evidence from a physician recommending that he be
provided with hearing aids or any other medical treatment for his employment-related hearing
7

See L.F., Docket No. 10-2115 (issued June 3, 2011).

8

See Joshua A. Holmes, 42 ECAB 231, 236 (1990).

9

5 U.S.C. § 8103.

10

See F.D., Docket No. 10-1175 (issued January 4, 2011); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Medical Services and Supplies, Chapter 3.4003(d)(2) (October 1990).

4

loss. Both Dr. Conrad and OWCP’s medical adviser found that appellant did not require hearing
aids. The Board finds that under these circumstances OWCP did not abuse its discretion under
section 8103(a) by denying authorization for hearing aids.11
CONCLUSION
The Board finds that appellant has not established a ratable loss of hearing such that he is
entitled to a schedule award. The Board also finds that OWCP did not abuse its discretion in
denying authorization for hearing aids.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

This does not preclude appellant from seeking authorization for hearing aids or other appropriate medical
treatment. See Federal (FECA) Procedure Manual, supra note 10; Raymond VanNett, 44 ECAB 480 (1993).

5

